     Case 4:18-cr-01256-CKJ-JR Document 57 Filed 02/05/19 Page 1 of 1



1    Dan H. Cooper, Bar No. 004900
     COOPER & UDALL, P.C.
2    136 W. Simpson Street
3
     Tucson, AZ 85701
     (520) 770-1414
4    dcooper@cooperudall.com

5                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF ARIZONA
6
     UNITED STATES OF AMERICA,                 ) CR-18-01256-CKJ-JR
7
                                               )
8                  Plaintiff,                  )
            vs.                                ) NOTICE OF HEARING
9                                              )
     JOSHUA JOEL PRATCHARD,                    )
10                                             )
                   Defendant.                  )
11
                                               )
12

13          PLEASE TAKE NOTICE that Defendant’s Change of Plea is set for Friday,

14   January 8, 2019, at the hour of 10:30 a.m., before the Honorable Jacqueline Rateau, U.S.
15   District Courthouse, Tucson, Arizona.
16
            RESPECTFULLY SUBMITTED this _5th day of January, 2019.
17
                                                By_s/ Dan H. Cooper
18                                                Dan H. Cooper
19

20

21

22

23

24

25

26
